t c summary opinion united_states tax_court justin w ellis petitioner v commissioner of internal revenue respondent docket no 16393-04s filed date justin w ellis pro_se caroline r krivacka for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issue for decision is whether petitioner received dollar_figure of income from cancellation of indebtedness owed to general motors acceptance corp gmac the undisputed facts as stated by petitioner are as background follows the petitioner incurred an obligation to general motors acceptance corporation hereinafter gmac in the original amount of dollar_figure in conjunction with the acquisition of a saturn sl1 vehicle from saturn of knoxville on date this obligation was payable through monthly payments of dollar_figure beginning date the petitioner failed to pay the monthly payments in accordance with this contract and the general motors acceptance corporation declared the obligation in default and repossessed the vehicle the vehicle was then sold and the deficiency obligation then remaining and due and owing general motors acceptance corporation was dollar_figure demand was made upon the petitioner for payment of this deficiency obligation by letter from gmac dated date it is also undisputed that gmac sent a form 1099-c cancellation of debt to petitioner and to the internal_revenue_service in reporting that petitioner received cancellation_of_indebtedness_income in in the amount of dollar_figure petitioner contends that gmac never released canceled nor discharged his obligation and that the form 1099-c was erroneous by notice served date this case was set for trial in knoxville tennessee on date on date respondent filed a motion for summary_judgment and a memorandum in support of motion for summary_judgment attached to the memorandum were records of gmac concerning petitioner’s account with gmac those records of gmac include correspondence sent to gmac by petitioner in response to gmac’s demand on him dated date for example by document dated date petitioner made a good_faith offer to pay off in full the alleged debt to gmac petitioner further demanded verification of the debt and contended that the debt would be discharged if gmac did not comply with petitioner’s demands in a document dated date petitioner claimed that by reason of gmac’s alleged default petitioner’s debt is now fully discharged and that you will not make any credit reporting that adversely affects me without incurring a major commercial liability in respondent’s motion for summary_judgment respondent asserts the exhibits to the respondent’s memorandum of law show plainly that the petitioner in his correspondence with gmac has taken the position that the debt was cancelled there is no dispute as to the fact that gmac cancelled a debt in and the petitioner has failed to raise any exceptions to the taxability of the cancelled debt respondent’s motion was set for the time previously set for trial of the case when the case was called for trial petitioner was not prepared to present any evidence and requested a continuance petitioner’s motion for continuance was denied but he was allowed days to respond to respondent’s motion for summary_judgment in petitioner’s response to motion for summary_judgment he asserts the facts quoted above but does not address his prior communications to gmac in which he claimed that the debt was discharged petitioner does not suggest and gmac’s records do not show that any attempt by gmac to collect the sums due from petitioner was made at any time after petitioner’s correspondence to gmac discussion summary_judgment is appropriate where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule b summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials see fla peach corp v commissioner 90_tc_678 petitioner was not ready for trial when his case was called and the next session in knoxville would not be anticipated for another year in any event petitioner has not identified any facts or evidence that would be presented at trial to controvert the undisputed facts already in the record see rule d providing in pertinent part that a response must set forth specific facts showing that there is a genuine issue for trial petitioner’s opposition to the motion for summary_judgment argues that he is entitled to a ruling as a matter of law we conclude that the material facts are not disputed and that judgment may be rendered as a matter of law sec_61 specifically identifies cancellation of indebtedness as an item includable in gross_income in 88_tc_435 the court stated the general theory is that to the extent that a taxpayer has been released from indebtedness he has realized an accession to income because the cancellation effects a freeing of assets previously offset by the liability arising from such indebtedness 284_us_1 whether a debt has been discharged is dependent on the substance of the transactions mere formalisms arranged by the parties are not binding in the application of the tax laws 324_us_331 consequently the surrender or failure to surrender a note is not determinative of the release of liability seay v commissioner tcmemo_1974_305 the moment it becomes clear that a debt will never have to be paid such debt must be viewed as having been discharged the test for determining such moment requires a practical assessment of the facts and circumstances relating to the likelihood of payment any identifiable_event which fixes the loss with certainty may be taken into consideration 274_us_398 notwithstanding the arguments he made in his correspondence with gmac petitioner now argues that gmac did not execute a formal release in writing or otherwise indicate its intent to release and discharge petitioner sending the form 1099-c however is evidence that gmac did not intend to pursue collection of petitioner’s debt this evidence is corroborated by cessation of collection activities in our practical assessment of the facts and circumstances is that the debt will never have to be paid and has been discharged respondent’s motion for summary_judgment will be granted an appropriate order and decision will be entered
